Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 16 December 2021 overcomes the rejections under 35 USC 101, 112(a) and 112(b).  The closest prior art of record is Tsang et al. (WO 2014/138983) and Wu (WO 2014/202616).
Tsang et al. describe enzymes from fungi which are responsible for biomass processing and/or degradation.  One of these enzymes is a xylanase from Paecilomyces byssochlamydoides strain NRRL 3658 having amino acid sequence 1429 and cDNA encoding sequence 1234.  Tsang et al. amino acid sequence 1429 has a query match of 83.1% with SEQ ID NO: 1 of the present application. When the % sequence identity is calculated across amino acid residues 19-362 of SEQ ID NO: 1 (i.e., a total of 344 amino acids), Tsang sequence 1429 has 297 matching residues or 297/344 x 100% = 86.3% sequence identity.  The sequence alignment of Tsang polynucleotide sequence 1234 versus SEQ ID NO: 2 of the present application shows 70.5% sequence identity.  The Tsang 1429 polypeptide was used to hydrolyze beechwood substrate (a lignocellulose biomass) at a pH of 4 and a temperature of 45oC.
Wu describes genes and encoded enzymes from Rasamsonia emersonii which have the ability to modify carbohydrate material.  One of these enzymes is an endo-1,4-beta-xylanase having amino acid sequence 26037 and cDNA encoding sequence 5537.  Wu amino acid sequence 26037 has a query match of 78.5% with SEQ ID NO: 1 of the present application. When the % sequence identity is calculated across amino acid residues 19-362 of SEQ ID NO: 1 (i.e., a total of 344 amino acids), Wu sequence 26037 has 283 matching residues or 283/344 x 
None of the prior art of record teaches or suggests modifying the Tsang et al. or Wu xylanase polypeptides or polynucleotides such that the xylanase polypeptide comprises amino acid residues 19-362 of the amino acid sequence defined in SEQ ID NO: 1, and wherein the isolated recombinant polypeptide does not comprise amino acid residues 1-18 of the amino acid sequence defined in SEQ ID NO: 1, or an analogue thereof having at least 95% sequence identity to the amino acid sequence defined in SEQ ID NO: 1 and wherein the analogue does not comprise amino acid residues 1-18 of the amino acid sequence defined in SEQ ID NO: 1; or a polynucleotide comprising the nucleic acid sequence defined in SEQ ID NO:2, or a variant thereof having at least 85% sequence identity to the nucleic acid sequence defined in SEQ ID NO: 2, wherein the isolated recombinant polynucleotide encodes the xylanase polypeptide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 3, 5, 8 and 20 have been cancelled.  Claims 1, 2, 4, 6, 7, 9-19 and 21-25 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652